525 So. 2d 1043 (1988)
Dimitrios GIANNOULEAS
v.
PHOENIX MARITIME AGENCIES, INC., Cosmian Compania Naviera S.A. and United Kingdom Mutual Steamship Assurance Association (Bermuda) Ltd.
No. 88-C-1030.
Supreme Court of Louisiana.
June 2, 1988.
PER CURIAM.
Granted. The court of appeal judgment dismissing the action against Cosmian Compania Navaria and United Kingdom Mutual Steamship Assurance Association (Bermuda) Ltd. based upon the exception of lack of jurisdiction over the person of the defendant is reversed. See McKeithen v. M/T Frosta, 435 F. Supp. 572, 578 (E.D.La. 1977). The case is remanded to the court of appeal for its consideration and opinion upon the remaining issues.